                   Case 7:21-cv-00049 Document 1 Filed 03/31/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                    MIDLAND-ODESSA DIVISION

O’RYAN MISSION, LP                                          §
Plaintiff,                                                  §
                                                            §
v.                                                          §
                                                                 CIVIL ACTION NO. 7:21-cv-00049
                                                            §
THE TRAVELERS INDEMNITY                                     §
COMPANY OF AMERICA                                          §
Defendant.                                                  §

                                  DEFENDANT’S NOTICE OF REMOVAL

           Defendant The Travelers Indemnity Company of America (“Travelers” or “Defendant”)

files its Notice of Removal of this action from the 161st Judicial District of Ector County, Texas,

to the United States District Court for the Western District of Texas, Midland-Odessa Division,

the district and division embracing where the state court is located. This Notice of Removal is

filed pursuant to 28 U.S.C. §§ 1441 and 1446. In support, Defendant shows this Court as

follows:

           1.        On February 24, 2021, Plaintiff O’Ryan Mission, LP (“Plaintiff”) filed a petition

in the 161st Judicial District of Ector County, Texas, styled O’Ryan Mission, LP v. The Travelers

Indemnity Company of America, where it was assigned Cause No. B-21-02-0202-CV (the “State

Court Action”). 1

           2.        Defendant was served with a citation and the petition on March 5, 2021. Removal

is timely because thirty (30) days have not elapsed since Defendant was served with a summons

or citation. 28 U.S.C. §1446(b)(1); Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,




11
     Plaintiff filed suit after it demanded appraisal. The appraisal is ongoing; however, by agreeing to participate in the
     appraisal Travelers has not agreed that the appraisal or this lawsuit are proper.



DEFENDANT’S NOTICE OF REMOVAL                                                                                      Page 1
              Case 7:21-cv-00049 Document 1 Filed 03/31/21 Page 2 of 4




354 (1999) (holding that the 30-day deadline to remove begins on the date the summons or

citation is served, even if the complaint is received at a prior date).

       3.      Defendant is, contemporaneously with the filing of this Notice, giving written

notice of filing of this Notice of Removal to the clerk of the 161st Judicial District of Ector

County, Texas, and will serve a copy of the Notice of Removal on Plaintiff.

       4.      Attached as “Exhibit A” is an appendix of all documents filed in the State Court

Action that identifies each document and indicates the date the document was filed in state court,

including the state court docket sheet and all process, pleadings, and orders filed or entered in the

State Court Action.

       5.      Defendant has filed contemporaneously with this Notice a civil cover sheet and a

separately signed certificate of interested persons and disclosure statement that complies with

Federal Rule of Civil Procedure 7.1.


                               GROUND FOR REMOVAL: DIVERSITY

       6.      This Court has original jurisdiction over this case under 28 U.S.C. § 1332 because

this is a civil action between citizens of different States where the matter in controversy exceeds

$75,000.

               (a)     The amount in controversy                exceeds   the   federal   minimum
                       jurisdictional requirements.

       7.      Plaintiff seeks monetary relief over $100,000.00.           See Ex. A-2 at ¶ 4.

Accordingly, the amount in controversy in this matter meets and exceeds the federal

jurisdictional minimum of $75,000, exclusive of interest and costs.

               (b)     Complete Diversity between Plaintiff and Defendant Exists.

       8.      The citizenship of a limited partnership is determined by the citizenship of its

partners. Carden v. Arkoma Associates, 110 S. Ct. 1015, 1021 (1990). The general partner of


DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 2
              Case 7:21-cv-00049 Document 1 Filed 03/31/21 Page 3 of 4




Plaintiff O’Ryan Mission, Ltd. is Ryan Mission, Inc, which is a Texas corporation with its

principal place of business in Texas. A corporation “shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business ....” 28 U.S.C. § 1332(c)(1). On information and belief,

Plaintiff’s limited partners are also citizens of Texas. Accordingly, Plaintiff was at the time of

the filing of this action, has been at all times since, and is still a citizen of Texas.

        9.      Travelers is incorporated in the state of Connecticut with its principal place of

business in Connecticut. Accordingly, Travelers was at the time of the filing of this action, has

been at all times since, and is still a citizen of Connecticut.

        10.     Accordingly, because the amount in controversy exceeds $75,000 and Plaintiff is

a citizen of Texas while Defendant is a citizen of Connecticut, this Court has original jurisdiction

over the present action pursuant to 28 U.S.C. § 1332. Removal is therefore proper.

        WHEREFORE, Defendant prays that the above-described action now pending in the

161st Judicial District of Ector County, Texas, be removed to this Court.

                                                 Respectfully submitted,

                                                   /s/ Wm. Lance Lewis
                                                 WM. LANCE LEWIS
                                                 State Bar No. 12314560
                                                 ALISSA PUCKETT
                                                 State Bar No. 24056886
                                                 QUILLING, SELANDER, LOWNDS,
                                                   WINSLETT & MOSER, P.C.
                                                 2001 Bryan Street, Suite 1800
                                                 Dallas, Texas 75201
                                                 (214) 871-2100 (Telephone)
                                                 (214) 871-2111 (Facsimile)
                                                 llewis@qslwm.com
                                                 apuckett@qslwm.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 THE TRAVELERS INDEMNITY



DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 3
             Case 7:21-cv-00049 Document 1 Filed 03/31/21 Page 4 of 4




                                              COMPANY OF AMERICA

                                 CERTIFICATE OF SERVICE
        This is to certify that on March 31, 2021 a true and correct copy of the foregoing pleading
has been furnished to Plaintiff’s counsel via certified mail, return receipt requested and electronic
mail, in accordance with the Federal Rules of Civil Procedure.

       Shaun W. Hodge
       HODGE LAW FIRM, PLLC
       Old Galveston Square
       2211 The Strand, Suite 302
       Galveston, Texas 77550
       shodge@hodgefirm.com


                                              /s/ Wm. Lance Lewis
                                              Wm. Lance Lewis




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 4
